Citation Nr: 0525370	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim.

2.  The RO denied service connection for PTSD in a decision 
issued in November 2001; the veteran withdrew his appeal in 
April 2002 and, later, the decision became final.   

3.  Evidence submitted subsequent to the November 2001 RO 
decision is duplicative, cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, or does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection of 
PTSD.   


CONCLUSIONS OF LAW

1.  The November 2001 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

In regard to VA's duty to notify, the Board notes that in 
correspondence dated in July 2003, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim to reopen, including which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The July 2003 
VCAA notice advised the veteran to submit new and material 
medical evidence that he suffers from PTSD and outlined what 
the evidence must show to establish service connection for 
his claim.  The RO also requested that the veteran send any 
recent treatment records pertaining to his claim for PTSD. 

The Board acknowledges that the July 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Mayfield, 19 Vet. App. at 126. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision and February 2004 Statement of the Case 
(SOC), which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The February 2004 
SOC provided the veteran with notice of the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

The Board also acknowledges that the RO afforded the veteran 
another VA medical examination in January 2004.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for PTSD was initiated in 
July 2003.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  


III.	New and Material Evidence

Evidence

In June 2001, the veteran filed a claim (VA Form 21-526) for 
service connection for PTSD.  He explained that he had 
engaged in combat while serving in Vietnam and had 
experienced mental health problems since 1974.  The RO denied 
the veteran's claim in a November 2001 rating decision 
because the evidence of record did not show that the veteran 
had been diagnosed with PTSD.  

The RO considered the following evidence prior to rendering 
its November 2001 rating decision denying the veteran's 
claim.

The DD 214 noted that the veteran served in Vietnam from 
September 1969 to September 1970.  It is also showed that the 
veteran earned the Republic of Vietnam Campaign Medal, the 
Vietnam Service Medal with three Bronze Service Stars, and 
the Combat Infantry Badge. 

Service medical records do not show any findings of mental 
illness or PTSD during service.

The veteran also submitted records from his former employer 
that described accounts of his "inappropriate" behavior 
toward women at the workplace.   

Medical records dated from 1986 to 2001 describe his 
treatment for mental illness as follows.

In an October 1986 report, a licensed clinical social worker 
noted that the veteran appeared to be "non-psychotic" after 
the veteran physically attacked his father and was admitted 
to a hospital psychiatric unit.  In a November 1986 hospital 
report, an examining physician referenced the same incident 
and concluded that the veteran experienced a "brief reactive 
psychosis" and diagnosed him with acute psychosis.  

In May 1996, a private physician performed a fitness for duty 
examination after the veteran had been the subject of 
complaints from female employees and customers.  The 
examining physician diagnosed the veteran with depression and 
recommended that he undergo a psychological evaluation.  

In July 1996, a psychiatrist evaluated the veteran and 
diagnosed him with major depression, with anxious and phobic 
features.  He also stated that the diagnosis could include 
Dissociative Disorder.  

In September 1997, an examining physician diagnosed the 
veteran with "major depression, recurrent in remission" and 
dependent personality disorder.  In April 1999 
correspondence, he again diagnosed the veteran with major 
depression.
 
A May 2000 psychiatric evaluation noted that the veteran had 
a history of psychotic symptomatology and emotional 
disturbances.  The psychiatrist diagnosed the veteran with 
Schizoaffective Disorder.  

In correspondence dated in May 2001, the psychiatrist again 
wrote that the veteran suffered from Schizoaffective 
Disorder.  

In a May 2001 letter, a Vet Center therapist who had 
counseled the veteran on seven occasions for his mental 
health problems indicated that the veteran showed the 
following: sub-diagnostic PTSD including symptoms of 
avoidance, anger and difficulty engaging and maintaining 
interpersonal relationships all due to at least in part to 
trauma experienced while in the Vietnam War; symptoms of 
depression including helplessness and hopelessness not due to 
suicidal ideation; interpersonal difficulties with 
communication and differing expectations with others; 
symptoms of anxiety including excessive worrying not in 
proportion to identified situation that involve persons, 
places and or events.  

The following evidence was associated with the claims file 
after the RO's denial of the veteran's claim in November 
2001.

The veteran reported for a VA examination in April 2002.  The 
examiner reviewed the veteran's claims file and treatment 
records and concluded that he suffered from Schizoaffective 
Disorder.  The examiner further explained that he had seen no 
evidence to support the diagnosis of PTSD.  

The veteran resubmitted the May 2001 letter written by his 
Vet Center therapist described above for consideration as new 
and material evidence.  The veteran also submitted his former 
supervisor's statement dated in May 1999, which noted that 
the veteran had difficulty focusing on tasks.

The RO also received treatment records from the Vet Center 
dated from March 2001 to February 2002 containing counseling 
service progress notes and other information pertaining to 
the veteran's mental disorder.  The records had no notation 
that the veteran was diagnosed with PTSD.  

The veteran underwent a second VA examination in January 
2004.  After reviewing the claims file and evaluating the 
veteran, the examiner confirmed the diagnosis of 
Schizoaffective Disorder.  He additionally concluded that the 
criteria for PTSD were not met. 
        
Analysis

The May 2001 letter written by the veteran's therapist does 
not constitute new evidence as this letter was previously 
submitted and considered by the RO before rendering its 
decision.  The RO referenced the letter in its November 2001 
rating decision explaining that the veteran's sub-diagnostic 
PTSD meant that there were not enough findings for a 
diagnosis of PTSD.   

The May 1999 statement by the veteran's former supervisor is 
new; however, it is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim nor 
does it present the reasonable possibility of substantiating 
the claim.  More specifically, the statement fails to offer 
the requisite medical diagnosis of PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that lay 
persons are not competent to offer medical opinions where the 
determinative issue involves a medical diagnosis).

In addition, the Vet Center treatment records dated from 
March 2001 to February 2002 constitute new evidence.  
Nevertheless, the records are not material because they do 
not relate to an unestablished fact necessary to substantiate 
the claim and present no reasonable possibility of 
substantiating the claim.  The records are merely duplicative 
and cumulative of the evidence of record at the time of the 
RO's prior final denial of the claim.  

Moreover, the veteran underwent two medical examinations that 
constitute new evidence.  However, neither the April 2002 VA 
medical examination report nor the January 2004 VA medical 
examination report is material because they present no 
reasonable possibility of substantiating the veteran's PTSD 
claim.  Both examiners found that the veteran did not meet 
the criteria for a diagnosis of PTSD.    



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened; the appeal is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


